Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Rariden  (Reg. No. 54,388) on John Rariden  03/15/2022.

The application has been amended as follows: 
replace “pod” (claim 8, line 17) with --  group  --;
replace “pod” (claim 15, line 4) with --  group  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A system, comprising:

a memory, wherein the memory stores instructions of a first cloud service (CS) that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising:
establishing a peer-to-peer communication channel between the first CS of the first server group and a second CS of a second server group, wherein the second server group hosts a second cloud having a source instance to be migrated to a target instance of the first cloud; and
performing, via the first CS of the first server group, at least a portion of a cross-cloud instance migration automation, wherein the cross-cloud instance migration automation comprises:
allocating, via the first CS of the first server group, one or more virtual servers and one or more database servers of the target instance at the first server group;
installing and configuring, via the first CS of the first server group, the one or more virtual servers of the target instance based on a configuration of one or more virtual servers of the source instance; and
restoring, via the first CS of the first server group, a backup copy of data of the source instance to the first server group of the target instance.

Independent Claim 8:
8.	A method, comprising:

performing, via the first CS of the first server group and the second CS of the second server group, a cross-cloud instance migration automation, wherein the cross-cloud instance migration automation comprises:
allocating, via the first CS of the first server group, one or more virtual servers and one or more database servers of the target instance at the first server group;
installing and configuring, via the first CS of the first server group, the one or more virtual servers of the target instance based on a configuration of one or more virtual servers of the source instance; and
restoring, via the first CS of the first server group, a backup copy of data of the source instance to the first server group of the target instance.

Independent Claim 14:
14.	One or more non-transitory, computer-readable media at least collectively storing instructions of a first cloud service (CS) executable by processing circuitry of a first server group hosting a first cloud, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising:

performing, via the first CS of the first server group, at least a portion of a cross-cloud instance migration automation, wherein the cross-cloud instance migration automation comprises:
allocating, via the first CS of the first server group, one or more virtual servers and one or more database servers of the target instance at the first server group;
installing and configuring, via the first CS of the first server group, the one or more virtual servers of the target instance based on a configuration of one or more virtual servers of the source instance; and
restoring, via the first CS of the first server group, a backup copy of data of the source instance to the first server group of the target instance.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the parent Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/